Title: To Thomas Jefferson from Père Chauvier, 30 December 1788
From: Chauvier, Père
To: Jefferson, Thomas



Monsieur
à Paris Le 30. xbre 1788.

En consequence de la lettre que vôtre Excellence m’a fait l’honneur de m’écrire, je vais m’occuper du soin de faire passer à nos malheureux freres americains détenus à Alger, les petits secours convenus pour adoucir leur Captivité, et je la supplie de compter sur mon Zele et sur ma discretion. Il paroit convenable qu’avant tout je sache au juste, le nombre et les noms de ceux que la mort a épargnés; et comme vous n’etes pas parfaitement instruit sur ce point, c’est par là que je commencerai, afin de voir clair dans cette distribution qui embrassera avec quelque difference les matelots et leurs Capitaines, et qui doit etre exempte d’abus. Permettez, Monsieur, puisque vous me fournissez l’occasion de pouvoir faire quelque chose qui vous est agreable, permettez que  j’implore en faveur de la delivrance de ces infortunés dont le triste sort vous touche, vos bons offices auprès des Etats unis. Leurs heroïques efforts couronnés du plus glorieux succès attestent le prix qu’ils attachent à la liberté, prix inestimable pour ses membres, et encore mieux senti par ceux qui sont tombés en Esclavage. Il n’est que trop possible, Monsieur, qu’une politique sage et éclairée presente des obstacles lorsqu’il s’agit de les delivrer: mais la charité fraternelle, cette premiere ame d’un bon Gouvernement, a aussi ses ressources, ses Expedients, et c’est le cas ou jamais de la consulter. C’est elle, Monsieur, que j’invoque sous vos auspices pour des pauvres malheureux dont l’ame ne peut qu’etre dechirée par la perte du 1er. des Biens. J’ai l’honneur d’etre très respectueusement De Votre Excellence Le très humble et très Obeissant Serviteur,

Père Chauvier Genal. des mathurins

